PER CURIAM.
A certain paper was admitted in evidence against the objection and exception of the defendant (appellant), but is not included in the justice’s return. A motion by the appellant for leave to amend the return by supplying this paper has been denied because not made until after this court had intimated, upon the argument, its-decision upon the questions presented by the return as filed. Warren v. Campbell (Com. Pl. N. Y.) 14 N. Y. Supp. 165. The exception is-therefore ineffectual, as, in the absence of the paper, it cannot be determined that it was improperly admitted. The appellant has consequently failed to show error of law, and only a question of fact remains to be passed upon; and, after a review of the evidence, we are confirmed in our opinion, formed and intimated upon the argument, that the facts would not warrant a reversal of the justice’s decision. Judgment affirmed, with costs,.